DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4, 6-9, 11-13, 15-18, 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach: 
wherein the controller is configured to perform one or more of: determining a load behaviour of an electrical load or reading out from a memory the load behaviour of the electrical load, and wherein the controller is configured to determine a time delay for actuating the controllable relay contact based at least in part on the load behaviour of the electrical load; wherein the controller is configured to actuate the controllable relay contact in a load-dependent manner on a rising edge of the electrical variable, on a falling edge of the electrical variable, or at a peak value of the electrical variable; wherein the load behaviour of the electrical load is determined by a type of the electrical load and specific current characteristics of the electrical load, wherein the type of the electrical load is one of: an ohmic load type, a lamp load type, a motor load type, a solenoid valves load type, or a capacitors load type, and wherein the specific current characteristics are determined from a ratio of switch-on current to continuous current associated with the corresponding type of the electrical load, wherein the controller is configured, in a switch-off operation of the relay, to detect an arc voltage across the controllable relay contact in an open 

Regarding claim 17, the prior art of record fails to teach: 
receiving a control signal for actuating the controllable relay contact at a control connection of the relay; detecting a zero crossing of the electrical variable in response to the reception of the control signal; determining a load behaviour of an electrical load; determining a time delay for actuating the controllable relay contact based at least in part on the load behaviour; actuating the controllable relay contact in a time-delayed manner after the zero crossing of the electrical variable and in accordance with the determined time delay; wherein the controllable relay contact is actuated in a load-dependent manner on a rising edge of the electrical variable, on a falling edge of the electrical variable, or at a peak value of the electrical variable; and detecting an arc voltage across the controllable relay contact in an open state in a switch-off operation of the relay; and closing the controllable relay contact in the switch-off operation of the relay when the arc voltage is detected; wherein the load behaviour of the electrical load is determined by a type of the electrical load and specific current characteristics of the electrical load, wherein the type of the electrical load is one of: an ohmic load type, a lamp load type, a motor load type, a solenoid valves load type, or a capacitors load type, and wherein the specific current characteristics of the electrical load are determined from a ratio of switch-on current to continuous current associated with the corresponding type of the electrical load.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SWARNA N. CHOWDHURI

Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836